                                      Case 8:19-cv-00190-JVS-DFM Document 23 Filed 08/02/19 Page 1 of 2 Page ID #:86

                                      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                 1    Michael J. Manning, Esq. (State Bar No. 286879)
                                 2    Craig G. Côté, Esq. (State Bar No. 132885)
                                      MANNING LAW, APC
                                 3    20062 S.W. Birch St., Suite 200
                                      Newport Beach, CA 92660
                                 4    Office: (949) 200-8755
                                      Fax: (866) 843-8308
                                 5    DisabilityRights@manninglawoffice.com

                                 6    Attorneys for Plaintiff: CARMEN JOHN PERRI

                                 7

                                 8

                                 9                             UNITED STATES DISTRICT COURT

                                 10                           CENTRAL DISTRICT OF CALIFORNIA
                                 11

                                 12                                            Case No.: 8:19-cv-00190-JVS-JDE
                                       CARMEN JOHN PERRI, an
                                 13    individual;
                                                                               NOTICE OF MOTION FOR LEAVE TO
                                 14                                            AMEND PLAINTIFF’S COMPLAINT
                                                 Plaintiff,
                                 15
                                                                               DATE: 9/9/2019
                                 16    vs.
                                                                               TIME: 1:30 p.m.
                                 17                                            COURTROOM: 10C
                                 18    CHIVENS, INC., a California
                                                                               HON. JAMES V. SELNA
                                       corporation; L.A. PACIFIC PLAZA
                                 19
                                       LLC, a California limited liability
                                 20    company; and DOES 1-10, inclusive,
                                 21
                                                  Defendants.
                                 22

                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26   TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 27          NOTICE IS HEREBY GIVEN that on September 9, 2019          at 1:30 P.M., or
                                 28   as soon thereafter as the matter may be heard, Plaintiff CARMEN JOHN PERRI


                                                  NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                         1
                                      Case 8:19-cv-00190-JVS-DFM Document 23 Filed 08/02/19 Page 2 of 2 Page ID #:87


                                 1    (“Plaintiff”) will move this Court located at 411 West 4th Street, Santa Ana, CA, in
                                 2    Courtroom 10C for leave to file a First Amended Complaint. Plaintiff moves this
                                 3    Court for an order under Rule 15(a) of the Federal Rules of Civil Procedure granting
                                 4    Plaintiff leave to file the First Amended Complaint in the form shown in the copy of
                                 5    the proposed First Amended Complaint that is attached to the Declaration of David M.
                                 6    Fitzgerald as Exhibit 1.
                                 7          This motion is made following the attempt at conference of counsel pursuant to
                                 8    Local Rule 7-3 which took place on July 26, 2019. This motion is based upon this
                                 9    Notice, the attached Memorandum of Points and Authorities, any attached
                                 10   declarations, and on such other evidence attached or as may be presented at the hearing
                                 11   of this motion.
                                 12

                                 13

                                 14   Dated: August 2, 2019        MANNING LAW, APC
                                 15
                                                                      By: /s/ Joseph R. Manning, Jr., Esq.
                                 16                                      Joseph R. Manning Jr., Esq.
                                 17                                       Michael J. Manning, Esq.
                                                                          Craig G. Côté, Esq.
                                 18                                       Attorneys for Plaintiff
                                 19

                                 20

                                 21

                                 22

                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26

                                 27

                                 28



                                                   NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                          2
